Case 1:19-cv-25331-BB Document 9 Entered on FLSD Docket 02/12/2020 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                         MIAMI DIVISION
                                   CASE NO.: 1:19-cv-25331-BB
                                 AT LAW AND IN ADMIRALTY


 DALE BLANCHARD,
         Plaintiff
 v.
 CARNIVAL CORPORATION
 d/b/a CARNIVAL CRUISE LINE

         Defendant.
 _________________________________/


                                JOINT SCHEDULING REPORT


         The Plaintiff, DALE BLANCHARD and Defendant, CARNIVAL CORPORATION d/b/a

 CARNIVAL CRUISE LINE, by and through their undersigned attorneys and pursuant to S. D.

 Fla. L. R. 16.1(b)(3), hereby jointly file their Joint Scheduling Report, and state as follows:

 1. Local Rule 16.1.B.2
      A. A discussion of the likelihood of settlement.
         At this time the parties believe settlement is premature, but the parties will endeavor to
         reach an amicable resolution of this matter.
      B. A discussion of the likelihood of appearance in the action of additional parties.
         Since discovery has not yet commenced, it is unknown at this time whether additional
         parties will be named or appear in this action.
      C. A discussion on proposed limits on the time:
             a) To join other parties and to amend the pleadings:
                 See attached Schedule Jointly Proposed by the Parties (Attachment A).

                                                   1
Case 1:19-cv-25331-BB Document 9 Entered on FLSD Docket 02/12/2020 Page 2 of 4




          b) To file and hear motions:
               See attached Schedule Jointly Proposed by the Parties (Attachment A).
          c) To complete discovery:
               See attached Schedule Jointly Proposed by the Parties (Attachment A).
   D. A proposal for the formulation and simplification of issues, including the elimination
      of frivolous claims or defenses, and the number and timing of motions for summary
      judgment or partial summary judgment.
      At this time the parties have no specific proposals for the formulation and simplification
      of issues, although the parties agree to continue to work in good faith to simplify all issues,
      claims and defenses in this action. The parties will attempt to stipulate as to the authenticity
      of documents where practicable.
   E. The necessity or desirability of amendments to the pleadings.
      It is unknown at this time whether there will be a necessity for amendment of the pleadings.
   F. A discussion of possible admissions of fact and documents which will avoid
      unnecessary proof; of possible stipulations regarding the authenticity of documents;
      and of the need for advance rulings from the Court on the admissibility of evidence.
      The parties will work together in good faith to obtain admissions of fact and any other
      stipulations necessary for the authentication of documents, electronically stored
      information, or things. Presently, the need for an advance ruling from the Court on the
      admissibility of any evidence is unknown.
   G. Suggestions for the avoidance of unnecessary proof and of cumulative evidence.
      The parties will confer in an effort to come to agreements to avoid unnecessary proof and
      cumulative evidence, including potential stipulations to the authenticity of documents
      received via subpoena or through discovery.
   H. Suggestions on the advisability of referring matters to a magistrate judge or master.
      At this time, Plaintiff and Defendants object to referring any matters to the magistrate,
      including discovery matters.
   I. A preliminary estimate of the time required for trial.
      The parties estimate that the trial will take four to five days.
   J. Requested date or dates for conferences before trial, a final pretrial conference, and
      trial.


                                                 2
Case 1:19-cv-25331-BB Document 9 Entered on FLSD Docket 02/12/2020 Page 3 of 4




        Please see Attachment “A.”
    K. Any other information that might be helpful to the Court in setting the case for status
        or pretrial conference.
        The Plaintiff and other witnesses reside outside the state of Florida, otherwise nothing else
        at this time.


 Dated this 12th day of February 2020

 Respectfully submitted,

  By: s/ _Christopher B. Smith_______             By: s/ Thomas Briggs_____________
  John H. Hickey, Esq. (FBN 305081)               Lauren Levitt, Esq. (FBN 1011030)
  hickey@hickeylawfirm.com                        llevitt@maselaw.com
  Christopher B. Smoth, Esq. (FBN 121925)         froberts@maselaw.com
  csmith@hickeylawfirm.com                        filing@maselaw.com
  mrodriguez@hickeylawfirm.com                    Thomas A. Briggs, Esq. (FBN 663034)
  HICKEY LAW FIRM, P.A.                           tbriggs@maselaw.com
  1401 Brickell Avenue
                                                  rcoakley@maselaw.com
  Suite 510
                                                  MASE, MEBANE & BRIGGS, P.A.
  Miami, FL 33131
  Tel. (305) 371-8000                             2601 South Bayshore Drive
  Fax: (305) 371-3542                             Suite 800
  Counsel for Plaintiff                           Miami, FL 33133
                                                  Telephone: (305) 377-3770
                                                  Facsmile: (305) 377-0080
                                                  Attorneys for Defendant




                                                  3
Case 1:19-cv-25331-BB Document 9 Entered on FLSD Docket 02/12/2020 Page 4 of 4




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on February 12, 2020, I electronically filed the foregoing
 document with the Clerk of the Court using CM/ECF. I also certify that the foregoing is being
 served upon all counsel of record or pro se parties identified on the Service List below in the
 manner specified, wither via transmissions of Notices of Electronic Filing generated by CM/ECF
 or in some other authorized manner for those counsel or parties who are not authorized to receive
 electronically Notices of Electronic Filing.

                                                /s/ Christopher B. Smith_________
                                                Christopher B. Smith (FBN 121925)
                                                csmith@hickeylawfirm.com



                                          SERVICE LIST

                    DALE BLANCHARD v. CARNIVAL CORPORATION
                           USDC CASE NO.: 1:19-cv-25331-BB

  John H. Hickey, Esq. (FBN 305081)                Lauren Levitt, Esq. (FBN 1011030)
  hickey@hickeylawfirm.com                         llevitt@maselaw.com
  federalcourtfilings@hickeylawfirm.com            froberts@maselaw.com
  Christopher B. Smoth, Esq. (FBN 121925)          filing@maselaw.com
  csmith@hickeylawfirm.com                         Thomas A. Briggs, Esq. (FBN 663034)
  Hickey Law Firm, P.A.                            tbriggs@maselaw.com
  1401 Brickell Avenue, Suite 510                  rcoakley@maselaw.com
  Miami, FL 33131                                  MASE, MEBANE & BRIGGS, P.A.
  Tel. (305) 371-8000                              2601 South Bayshore Drive
  Fax: (305) 371-3542                              Suite 800
  Counsel for Plaintiff                            Miami, FL 33133
                                                   Telephone: (305) 377-3770
                                                   Facsmile: (305) 377-0080
                                                   Attorneys for Defendant




                                                  4
